Title: From James Madison to Congress, 5 November 1812
From: Madison, James
To: Congress


November 5th 1812
The Bill entitled, “An Act supplementary to the Acts heretofore passed on the subject of an uniform rule of naturalization” which passed the two Houses at the last Session of Congress, having appeared to me liable to abuse by Aliens having no real purpose of effectuating a naturalization, and therefore not been signed; and having been presented at an hour too near the close of the Session to be returned with objections for reconsideration; the Bill failed to become a law. I recommend that provision be now made in favor of Aliens entitled to the contemplated benefit, under such regulations as will prevent advantage being taken of it, for improper purposes.
James Madison
